DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims  15, 17-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8-1-2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-14, 16, 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The preamble of Applicant’s claim 11 recites “A method of for percutaneously delivering energy to a patient and sensing one or more signals from a patient using a test device placed externally to the patient” however the body of the claim does nor provide any steps for completing the method. There is not neurostimulation (claims 11-14, 16) or sensing (claims 11-14, 16 and 20) or even a positive recitation of an external stimulation device in the body of the claims)

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11 - 14 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Feldman et al. US 2013/0345777 or Kokones et al. US 2003/0199948.
The references teach:

11.   A method for percutaneously delivering neurostimulation energy to a patient and sensing one or more signals from the patient using a test device placed externally to the patient, the method comprising:  (See Feldman: figs. Stimulation circuitry 50, sensing circuitry 60, See Kokones: figures and screening device 25 i.e. the lead electrodes being capable of stimulation and sensing).

providing an elongate stimulation lead suitable for percutaneously introducing one or more electrodes into the patient for delivering the neurostimulation energy and sensing the one or more signals, the stimulation lead including a lead distal end including the one or more electrodes and a lead proximal end including a lead connector having one or more electrode contacts electrically connected to the one or more electrodes;
( For Feldman see percutaneous leads 12 with electrodes with extensions 28),  For Kokones: see percutaneous lead 20 electrodes 64)

providing a sensing reference electrode suitable for placing in the patient;
(For Feldman, circuitry  62 monitors electrode potentials. For Kokones, the electrodes are capable of sensing if connected to sensing circuitry, applicant’s “sensing electrode is an intended use until connected to sensing circuitry)

providing an elongate sensing wire suitable for percutaneously introducing the sensing reference electrode into the patient to provide a reference for sensing the one or more signals, the sensing wire at least partially separated from the stimulation lead and including a wire distal end connected to the sensing referenced reference electrode and a wire proximal end including a wire connector having a sensing reference electrode contact electrically connected to the sensing reference electrode; and
(For Feldman: the examiner considers one lead 112 to be the stimulation lead and another to be the sensing wire, For Kokones: a similar interpretation is applied in viewing the 2 lead of fig. 10.)

providing electrical connections external to the patient for connecting the test device to the lead connector and to the wire connector.
( For Feldman: see electrical connections 30 which can connect to extensions 28 to test device 20 para [0034], For  Kokones: see electrical connections which can connect the  leads figure 10 to  the test device 25)


12. (Original) The method of claim 11, wherein providing the electrical connections between the lead connector and the test device and between the wire connector and the test device comprises providing a cable assembly for connecting the test device to the stimulation lead and to the sensing wire, the cable assembly including a cable connector configured to mate the lead connector and to mate the wire connector, and a cable connected to the cable connector and providing electrical connections between the cable connector and the test device.
(For Feldman: the electrical connections 30 includes a cable, For Kokones the electrical connections include a cable 73)

13. (Original) The method of claim 11, wherein providing the elongate stimulation lead comprises providing an implantable lead.
(For Feldman and Kokones:  the stimulation lead is implantable as shown in the figures)

14. (Original) The method of claim 11, further comprising attaching sensing reference electrode to the stimulation lead.
(For Feldman and Kokones: the electrodes are attached to the stimulation  lead during assembly of the leads)

20. (Original) The method of claim 11, further comprising:
generating the neurostimulation energy using the test device; and
delivering the neurostimulation energy to the spinal cord using the one or more electrodes.
(For Feldman and  Kokones: the testing device (20 and 25 respectively) provides neurostimulation to the spinal cord where the electrodes are positioned)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feldman et al. US 2013/0345777 or Kokones et al. US 2003/0199948 in view of Garabedian et al. Feldman and Kokones teach all the elements of claim 11 as stated above but do not teach the introducer of claim 16 as follows:



16. (Original) The method of claim 11, further comprising providing a lead introducer suitable for percutaneously introducing the stimulation lead for placing the one or more electrode in the patient, the lead introducer including an introducer distal end configured to enter the patient, an introducer proximal end, an elongate introducer body coupled between the introducer distal end and the introducer proximal end, and a lumen extending within the introducer body from an introducer distal opening at or near the introducer distal end and an introducer proximal opening at or near the introducer proximal end, the lumen configured to accommodate a portion of the stimulation lead and to allow the lead distal end to enter the introducer primary opening and exit from the introducer distal opening.
	
	For Feldman and Kokones, neither teaches the use of an introduce the introducer recited essentially a hollow tube with an opening at each end for receiving the stimulation lead. However, Garabedian teaches the use of an introducer (fig. 8b element 10) for receiving a stimulation lead 102 for introducing the lead into the spine. It would have been obvious at the time of Applicant’s effective filing date to have modified Feldman and Kokones to provide an introducer to insert the stimulation lead into the spine as taught by Garabedian  as a well-known alternative for spinal lead insertion.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK W. BOCKELMAN whose telephone number is (571)272-4941. The examiner can normally be reached Monday -Friday 7:00am -3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on 571-272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK W. BOCKELMAN/Primary Examiner, Art Unit 3792